Citation Nr: 1432260	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as a big heart. 

2.  Entitlement to service connection for degenerative disc disease of the upper back and neck.  

3.  Entitlement to service connection for a liver disability, claimed as fatty liver disease.

4.  Entitlement to service connection for a disability manifested by poor circulation of the legs.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a skin disability, claimed as psoriasis. 



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to January 1972; thereafter, he had service in the Army Reserve from January 1972 to June 1974, in the Army National Guard from June 1974 to March 1975, in the Air National Guard from March 1975 to January 1977, and in the Army Reserve thereafter to include a period of Active Duty for Training from June 4, 1977 to June 18, 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In statements received in January 2012 and April 2012, the Veteran withdrew his appeal for loss of memory and for a total disability compensation rating based on individual unemployability.  As to another appealed issue, that of service connection for a kidney disability, the RO in a January 2013 rating decision granted service connection for renal insufficiency on a secondary basis; thus, that issue is no longer in appellate status.  

The issues of entitlement to service connection for a liver disability, disability manifested by poor circulation of the legs, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).   


FINDINGS OF FACT

1.  The Veteran served a tour of duty in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge, among others, and may be presumed to have been exposed to herbicides therein.

2.  A heart disability was not manifested during active duty, a heart disability was not manifest to a compensable degree within one year following separation from active duty, and there is no competent medical evidence of a current heart disability shown to be related to an injury, disease, or event in service including exposure to herbicides.  

3.  Degenerative disc disease of the upper back and neck was not manifested during active duty, degenerative disc disease of the upper back and neck was not manifest to a compensable degree within one year following separation from active duty, and the Veteran's current degenerative disc disease of the cervical spine is unrelated to an injury, disease, or event in service.

4.  Sleep apnea was not manifested during active duty, and the Veteran's current sleep apnea is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for degenerative disc disease of the upper back and neck is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in September 2009.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claim, but he declined a hearing.  The RO has obtained the Veteran's service treatment records and VA records, as well as private treatment records identified by the Veteran to include those from Shawnee Medical Center and Dr. Feliciano (regarding treatment for a service-connected psychiatric disorder).  The Veteran himself submitted some private records such as those from Dr. Holland.  He has not identified any additionally available evidence for consideration in his appeal.

VA has not provided the Veteran an examination in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  Nevertheless, a medical examination or medical opinion is not necessary to decide the claims.  While there is evidence of right atrial enlargement found on ECHO in September 2010, degenerative disc disease of the cervical spine, and sleep apnea, there is no record of such conditions or complaints relative thereto during service or for many years after service.  Further, there is no evidence that the current conditions may be associated with an injury, disease, or event in service including Agent Orange exposure.  Therefore, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, endocarditis, and myocarditis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Facts and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

After applying the law to the facts, the Board concludes that service connection is not warranted for a heart disability, degenerative disc disease of the upper back and neck, and sleep apnea for the reasons that follow.  

The Veteran served on active duty from duty from May 1970 to January 1972.  He thereafter served in the Army Reserve from January 1972 to June 1974, in the Army National Guard from June 1974 to March 1975, in the Air National Guard from March 1975 to January 1977, and in the Army Reserve after that to include a period of Active Duty for Training from June 4, 1977 to June 18, 1977.  His service included a tour of duty in the Republic of Vietnam during his 1970-72 active duty, for which he was awarded the Combat Infantryman Badge.  

His service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to the heart, upper back/neck, and sleep apnea.  His separation physical examination in December 1971, the heart and spine were normal and there was no reference to a sleep disorder.  On a medical history report in December 1971, the Veteran denied any heart trouble, back pain, or trouble sleeping, and declared that he was in good health.  On a subsequent military physical examination in April 1974, the heart and spine were also normal and there was no mention of a sleep disorder.  On a medical history report in April 1974, the Veteran declared that he was in good health.  At the time he was hospitalized for a psychiatric disorder in June 1977, he underwent a physical examination that disclosed no history or current findings of a heart, spine, or sleep disorder.  Thus, on the basis of the STRs alone, a heart disability, a disability of the upper back and neck, and sleep apnea are not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.

Moreover, there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  He is not claiming to have had a heart condition, an upper back/neck disability, or sleep apnea during service or for many years thereafter.  Rather, he has remained silent as to when precisely these claimed disabilities began.  In statements regarding his claims received in August 2009 and September 2009, he only noted the dates of when he began to receive treatment for the disabilities (i.e., many years after service separation) and not when the disabilities began.  Although the Veteran's representative argued in a May 2014 statement that the Veteran has presented evidence as to continuity of symptoms, this was a generalized remark and did not give specific details as to when symptoms began for each of the disabilities at issue.  

Documented symptoms of the claimed disabilities are not evident for many years after service.  For example, regarding the heart claim, private records from Shawnee Medical Center in March 2007 indicate that the Veteran underwent an ECHO in November 2005 that showed no significant structural cardiac abnormality but that an ECHO in September 2010 showed right atrial enlargement.  Nevertheless, a heart disability has not been diagnosed.  Regarding the upper back/neck claim, symptoms were not recorded until the early 1990s, when the Veteran complained of mid-back pain in 1992 and neck pain in 1994.  Regarding the sleep apnea claim, records from Shawnee Medical Center noted a diagnosis in November 2008 of signs and symptoms of sleep apnea (and the Veteran was set up for a sleep study).  Later, an April 2012 VA outpatient record noted a diagnosis of sleep apnea and that the Veteran used a CPAP machine.  In view of the foregoing, as continuity of symptomatology is not shown by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against a finding of service connection for a heart disability, degenerative disc disease of the upper back and neck, and sleep apnea based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Private records from Dr. Holland show that the Veteran had a negative X-ray of the cervical spine in 1979 (after complaining of a left shoulder problem).  In April 1992, he complained of a recent nagging discomfort in the right mid-back region that he wondered if it was related to his job of sitting in a chair all day, possibly stooping, and without back support.  The assessment was muscular aches and pains of doubtful significance; the examiner believed there may have been some back strain that should be self-limited.  The Veteran complained of neck pain in September 1994 and October 1994 and was diagnosed with cervical muscle strain.  In May 1998, the Veteran reported that he had "never had any neck injury or anything" on a treatment record with regard to complaints of right arm numbness.  Then in June 1998, a notation reflected he had problems in his neck off and on (and both shoulders) for several years, with the symptoms worsening a few months earlier.  X-rays of the cervical spine at that time revealed moderate narrowing of the C6-7 disk space; the diagnosis was degenerative disc disease of the cervical spine with mild right-sided radiculopathy.  Subsequently, X-rays of the cervical spine in February 1999 and January 2008 and an MRI of the cervical spine in January 2008 showed further degenerative changes and findings of degenerative disc disease.  

Such initial notations of an upper back/neck condition are many years after service separation and are well beyond the one-year presumptive period afforded for establishing service connection for arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  As for the heart disability claim, there is no clinical finding of endocarditis or myocarditis for establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran, having served a tour of duty in the Republic of Vietnam between 1970 and 1972, is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Although an ECHO in September 2010 showed right atrial enlargement, there has been no clinical finding or diagnosis of ischemic heart disease for establishing service connection on a presumptive basis for a listed disease related to exposure to herbicides under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the provisions of 38 U.S.C.A. § 1116 have no application in this matter.

The Board next turns to the question of whether service connection for a heart disability, degenerative disc disease of the upper back and neck, and sleep apnea may be granted under 38 C.F.R. § 3.303(d) (direct service connection), on the basis that although the disability was first diagnosed after service, considering all the evidence including that pertinent to service, it is shown to be related to service.  Following application of the pertinent law to the evidence, there is no competent evidence to substantiate this theory of entitlement.  There is no question that the Veteran now has degenerative disc disease of the cervical spine and sleep apnea, as related earlier.  However, there is no evidence relating these currently diagnosed disabilities to the his period of service.  Further, regarding the heart disability, as the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of a heart disability.  Private and VA records are replete with references to evaluation and treatment of hypertension, but aside from the notations of the Veteran having undergone ECHO studies in November 2005 (with negative findings) and in September 2010 (with minimal findings including an enlarged right atria but no diagnosis of a heart disability), there is no definitive assessment of a heart disability.  In the absence of proof of present disability, there is no valid claim of service connection for a heart disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

First, there is no favorable medical evidence to support the Veteran's contentions that his disabilities are attributable to his military service.  The record is devoid of any competent medical opinions that link the current disabilities to an injury, disease or event in service.  Second, in regard to the Veteran's own statements attributing his current disabilities to military service, although he is competent to describe symptoms, the diagnosed cervical spine and sleep apnea disabilities are not (under case law) conditions where lay observation has been found to be competent to establish etiology (in the absence of continuity of symptomatology).  Therefore, the determinations as to the diagnoses of the current disabilities and whether they are related to an injury or disease in service are medical in nature and require competent medical evidence.  

Under certain circumstances, a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, the diagnosed cervical spine disability and sleep apnea are not simple medical conditions because they are not identifiable by mere personal observation; they cannot be perceived by visual observation or by any other of the senses, but require diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any such evidence that establishes a diagnosis of a chronic upper back/neck disability or sleep apnea before the early 1990s, or probative evidence that a medical professional related his upper back/neck disability and sleep apnea to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer diagnoses of an upper back/neck disability and sleep apnea, or to opine on the causation of such disabilities.  Hence, the Board rejects the Veteran's statements as competent evidence to substantiate that the claimed disabilities, first documented many years after service, are related to military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the Veteran's claims seeking service connection for a heart disability, degenerative disc disease of the upper back and neck, and sleep apnea based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the reasons articulated above, service connection for a heart disability, degenerative disc disease of the upper back and neck, and sleep apnea is not warranted.


ORDER

The appeal seeking service connection for a heart disability, claimed as a big heart, is denied. 

The appeal seeking service connection for degenerative disc disease of the upper back and neck is denied.  

The appeal seeking service connection for sleep apnea is denied.  


REMAND

As for the issues of entitlement to service connection for a liver disability, a disability manifested by poor circulation of the legs, and a skin disability, the Veteran has not been afforded a VA examination to determine the etiology of his claimed disabilities.  In regard to the liver disability claim, private treatment records show that the Veteran has been noted to have elevated liver enzymes as early as 1995.  Dr. Holland noted that it was from the Veteran's medication, lithium, which he took for a service-connected mental disorder.  Records from Shawnee Medical Center in July 2008 likewise indicate elevated liver enzymes due to lithium, but also note in February 2007, June 2007, and November 2008 that elevated enzymes were due to fatty liver disease.  Thus, it appears the Veteran may have a liver disability that may or may not have been caused or aggravated by medication for a service-connected disability.  It is also a fact that liver damage is a possible complication of chronic kidney disease, and that the Veteran has stage 3 chronic kidney disease (as indicated by a September 2012 private medical treatment record) for which service connection has been established on the basis that it was the result of lithium he took for a service-connected mental disorder.  Further medical inquiry is needed to clarify the current diagnosis and etiology of any liver disability.  

In regard to the poor circulation of the legs claim, various records from Dr. Holland indicate that the Veteran has been evaluated for pain, discomfort, and symptoms of neuropathy in the lower extremities.  In June 2002, for example, the assessment was edema of the lower extremities.  In December 2002 and February 2004, the assessment was possible neuropathy that was possibly induced by lithium.  Much earlier, in January 1993, the assessment was pedal edema induced by lithium.  Various records from Shawnee Medical Center indicate in 2005 and 2006 that complaints of swelling in the lower extremities were diagnosed as edema.  Although a peripheral vascular study in August 2012 was negative for evidence of deep venous thrombosis, it is not entirely certain whether the Veteran's periodic edema was related to lithium prescribed for a service-connected mental disorder.  Thus, further medical examination is needed for clarification purposes.   

In regard to the skin disability claim, the Veteran has been treated at various times by private doctors for skin-related complaints.  In January 1986, for example, he complained of symptoms of seborrhea.  In October 2000, a skin rash under both arms was diagnosed as tinea cruris.  In January 2011, there was widespread seborrheic dermatitis.  In a January 2011 statement, Dr. Reding from Shawnee Medical Center indicated that the Veteran, who was his patient at the dermatology clinic, had "a long history of seborrheic dermatitis involving his scalp, face, and chest by his report dating back during his military service."  He acknowledged that he did not have such records, but found that it was "consistent with the diagnosis of seborrheic dermatitis which is a chronic waxing and waning process."  It is not clear whether the Veteran's current skin disability may be traceable to service.  

As the evidence of record is insufficient to decide the claims, VA medical examinations and medical opinions are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed liver disability, disability manifested by poor circulation of the legs, and skin disability is related to an injury, disease, or event during the Veteran's period of service, or to service-connected disability including medication for a mental disorder and renal insufficiency.   

The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  

Regarding the liver disability claim, the examiner should consider, and comment upon as necessary, the private treatment records showing elevated liver enzymes which have been attributed at times to the Veteran's prescription medication, lithium, that he took for a service-connected mental disorder and at times to fatty liver disease.  The examiner's discussion should include an opinion as to whether any diagnosed liver disability is a complication of chronic kidney disease for which service-connection has been established.  

Regarding the claim for a disability manifested by poor circulation of the legs, the examiner should consider, and comment upon as necessary, the private treatment records showing lower extremity symptoms of pain, discomfort, swelling, and/or neuropathy over time (from 1993), as well as the diagnoses of edema and possible neuropathy that were induced by the Veteran's prescription medication, lithium, that he took for a service-connected mental disorder.     

Regarding the skin disability claim, the examiner should consider, and comment upon as necessary, the private records showing treatment for various skin complaints dating back to 1986 and Dr. Reding's January 2011 statement pertaining to the longstanding nature of the Veteran's seborrheic dermatitis.  

2.  After the foregoing development has been completed, adjudicate the claims of service connection for a liver disability, a disability manifested by poor circulation of the legs, and a skin disability, to include on a secondary service connection basis in the matters of the liver and lower extremity circulatory disabilities.  If the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


